DETAILED ACTION
1.       This action is responsive to the communication filed on 4/22/2022.

Claim Status
2.	Claims 1, 9-10, 16-17, and 19 have currently been amended.

Response to Arguments
3.	The applicant’s arguments filed 2/4/22 have been considered and are moot in view of new grounds of rejection.
A.	The previous rejection under 35 USC 101 has been withdrawn in light of the currently amended claim language.

B.	In response to the applicant’s argument that Lewis doesn’t teach the amended claim language of selecting, from amongst a plurality of users, multiple users to send a test to and sending test data associated with the test to a device associated with each selected user:
	The examiner maintains that, using the broadest reasonable interpretation of the claim language, even in the currently amended state. As disclosed in fig. 7, par [0057], and [0085] of Lewis et al, which discloses assigning a plurality of test programs, including a plurality of drills to a plurality of selected users (e.g., selecting, from amongst a plurality of users, multiple users to send a test to), via a social networking application on a plurality of smart devices or handheld devices of each player (e.g., sending test data associated with the test to a device associated with each selected user).
	
	
Claim Rejections - 35 USC 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (US 2017/0095716).
Regarding claim 1, Lewis et al teaches a method comprising:
selecting, by a computer using a sports social media application (par [0095], lines 5-10, “social networking user interface”), a test from a set of preconfigured tests (fig. 7, ‘264, par [0079], lines 15-20 and par [0085], lines 1-10, which disclose using the social network module to select one of the plurality of training programs containing one or more drills); 
selecting, from amongst a plurality of users, multiple users to send the test to (par [0032], lines 15-20 and par [0085], lines 5-15, which disclose the social network application selecting and transmitting a customized training program to each assigned player); and 
sending, by the computer using the sports social media application, test data associated with the test to a device associated with each selected user (fig. 7, par [0057], par [0061], lines 7-12, & par [0085], lines 5-15, which disclose providing feedback to each player regarding the training data collected upon the customized training program transmitted to a computing device of each user/player assigned a specific training program containing said drills).

Regarding claim 2, Lewis et al teaches prior to selecting the test, creating the test via a custom test builder module of the sports social media application (fig. 7 & par [0061], lines 7-12, which discloses “customized training program”). 
Regarding claim 3, Lewis et al teaches receiving, by the computer using the sports social media application, test performance data from the device associated with the user or from a server (par [0071], lines 11-12 & [0072], lines 1-3, “reviewing player performance”). 
Regarding claim 4, Lewis et al teaches generating forward projections based on the test performance data and aggregate data (par [0121], line 5, “player proficiency projection logic”).
Regarding claim 5, Lewis et al teaches wherein the forward projection includes expected points, goals (par [0032], lines 22-26, “goal was scored”), assists, rebounds, blocks, steals, runs scored, at-bats, strikes, outs, or a combination thereof, and wherein the aggregate data includes test performance data for other users (par [0071], lines 11-12, “player performance”).
Regarding claim 6, Lewis et al teaches generating team forward projections based on the test performance data and aggregate data (par [0153], lines 52-54, “projected statistic”).
Regarding claim 9, Lewis et al teaches wherein selecting multiple users includes selecting a roster including at least each of the multiple users (par [0149], lines 9-14 & par [0153], lines 26-28, which disclose creating teams and rosters and transmitting invitations to the a plurality of analyzed users that were assigned to the plurality of assigned training programs).
Regarding claim 10, Lewis et al teaches prior to selecting the multiple users, searching for the user by username, name (par [0092], lines 7-8, “player’s name”), affiliation, or a combination thereof. 
Regarding claim 11, Lewis et al teaches generating visuals based on test performance data (par [0147], lines 8-10, “visually review statistics”), forward projections, or both. 
Regarding claim 12, Lewis et al teaches a method comprising:
Selecting, from a set of preconfigured tests, a test for at least one user selected from a plurality of users (fig. 22 & par [0029], “selected training drill” and fig. 7, ‘264, par [0079], lines 15-20 and par [0085], lines 1-10, which disclose using a social network module to select one of the plurality of training programs containing one or more drills and assigning each training program containing a plurality of drills to various users/players); initiating administration of the test (par [0096], lines 18-24, which discloses user performing the transmitted selected drills/training); 
generating test performance data based on the test (fig. 17 & par [0095], lines 8-12,  which discloses training results corresponding to user performance regarding the instructed drills); and 
sending, by the computer using the sports social media application, the test performance data (fig. 7 & par [0061], lines 7-12, which discloses providing feedback to the player regarding the training data collected using the social network module upon the customized training program transmitted to the user).
Regarding claim 13, Lewis et al teaches wherein the test includes a combine measurement, a running drill, a shooting drill, a throwing drill, a hitting drill, a passing drill (par [0005] & par [0034], “passing drills”), or a combination thereof. 
Regarding claim 14, Lewis et al teaches wherein sending the test performance data includes publishing the test performance data via the sports social media application (fig. 11, ‘610, “player/Team stats”). 
Regarding claim 15, Lewis et al teaches wherein sending the test performance data includes sending the test performance data to a device associated with the user (par [0132], lines 12-17 & [0155], lines 1-5, which discloses transmitting communication including records of drills performed to one or more of the remote devices). 
Regarding claim 16, Lewis et al teaches receiving, at a computer via a sports social media application, test data associated with a user associated with the computer (fig. 7, ‘264, par [0071], lines 11-12 & [0072], lines 1-3, “reviewing player performance”); 
initiating a test based on the test data (par [0096], lines 18-24, which discloses user performing the transmitted selected drills/training); 
capturing, by the computer, video of the user performing the test (par [0060], “video, or other player training data”); 
generating, by the computer, test performance data based on the video (par [0070], lines 6-9 and [0071], lines 10-12, which disclose viewing player performance using collected, including data from uploaded videos); and 
sending, by the computer, the test performance data via the sports social media application (fig. 7 & par [0061], lines 7-12, which disclose providing the training data collected using the social network module, upon the customized training program transmitted to the user). 
Regarding claim 17, Lewis et al teaches generating, by the computer, voice instructions based on the test data (par [0065], lines 10-15, “voice commands”), and wherein the test data is received from a first device (par [0132], lines 12-17 & [0155], lines 1-5, which discloses transmitting communication including records of drills performed to one or more of the remote devices) and the test performance data is sent to a second device (fig. 7, ‘250, which discloses the collected player training results also being transmitted to a plurality of other remote devices). 
Regarding claim 18, Lewis et al teaches responsive to receiving the test data, generating a notification (par [0127], “notification of a selected training drill), an entry in a feed of the sports social media application (fig. 7, 264 & ‘270, which disclose the network application containing the social networking module receiving updated player/training data, stored in the database), or both. 
Regarding claim 19, Lewis et al teaches a system comprising: 
a server (par [0072], lines 1-3); 
a first device configured to create a test (par [0068], lines 18-20, which discloses creating a custom training program for a user), 
send the test (par [0032], lines 15-20, which discloses the social network application transmitting a customized training program to each analyzed user), receive results of the test (fig. 7 & par [0061], lines 7-12, which discloses providing feedback to the player regarding the training data collected upon the customized training program transmitted to the user), and generate expected results (par [0005] & [0085], lines 16-22, which discloses using previous results to determine user performance after the user has performed the assigned training); and 
a second device configured to receive the test (par [0120], lines 10-20 and par [0128], lines 1-10, which disclose remote devices implemented to receive training drill information), administer the test (par [0096], lines 18-24, which discloses user performing the transmitted selected drills/training), send test results (par [0107], lines 25-30, which discloses user training results being transmitted and stored). 
Regarding claim 20, Lewis et al teaches a smartphone (par [0141], lines 1-2) comprising: 
a touchscreen display (fig. 11); a camera (fig. 11); sensors (par [0142], lines 10-11); a processor coupled to the touchscreen display (fig. 11), the camera (fig. 11), and the sensors (fig. 6-7); a memory (par [0130], lines 6-7, which discloses memory within one of the plurality of remote devices); and 
a sports social media application stored in the memory and executable by the processor (par [0014], “soccer network app”), the sports social media application including: 
a social networking application (par [0095], lines 1-3, which discloses a social networking UI generated by the network application); a test builder application (par [0068], lines 19-21, “creating a custom training program”); and a recurrent neural network (par [0155], lines 25-35, “machine learning logic”).

Claim Rejections - 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2017/0095716) in view of Lensch et al (US 2009/0099924).
Regarding claim 7, Lewis et al doesn’t explicitly teach the claimed limitations.
Lensch et al further teaches wherein the team forward projections includes expected wins (par [0066]), losses (par [0066]), win streaks (par [0204]), loss streaks (par [0204]), win percentage (par [0172]), opponent predictions (par [0174]), weather predictions (par [0136], lines 6-11), and wherein the aggregate data includes open domain data (par [0102], lines 8-12, “public website”). 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the team sport data generation environment of Lensch et al within the concept illustrated by Lewis et al in order to improve upon managing player/team-related sporting event metrics by implementing team-related scheduling data along with collecting individual player records (as disclosed in par [0160] of Lensch et al) which would enhance the capabilities of the embodiment of Lewis et al because Lewis et al would be able to track, follow, and schedule data regarding an entire team of players using the same platform instead of solely individual player metrics.
Regarding claim 8, Lewis et al doesn’t explicitly teach the claimed limitations.
Lensch et al further teaches receiving, by the computer using the sports social media application, certified test performance data from a second device associated with a testing center (par [0081], lines 9-11, “centralized storage of the organization of the sporting events”). 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the team sport data generation environment of Lensch et al within the concept illustrated by Lewis et al according to the motivation disclosed regarding claim 7.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220507